

Exhibit 10.1


BIG LOTS 2017 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE UNITS AWARD AGREEMENT


Participant:
_______________________
 
Performance Share Units 1:
_______________________
 
 
 
 
 
Grant Date:
_______________________
 
Outside Date:
The third anniversary of the Grant Date
 
 
 
 
 



In accordance with the terms of the Big Lots 2017 Long-Term Incentive Plan, as
may be amended (“Plan”), this Performance Share Units Award Agreement
(“Agreement”) is entered into as of the Grant Date by and between you, the
Participant, and Big Lots, Inc., an Ohio corporation (“Company”) in connection
with the Company’s grant of these Performance Share Units (“PSUs”) and related
Dividend Equivalent Rights (“DERs”) to you. The PSUs and DERs are subject to the
terms and conditions of this Agreement and the Plan. Except as otherwise
expressly provided herein, capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed to them in the Plan. This
Agreement describes the PSUs and DERs you have been granted and the conditions
that must be met before the PSUs vest and you become entitled to receive and
transfer the Shares underlying the PSUs and any cash accrued under the DERs. To
ensure that you fully understand the terms and conditions of this Award, you
should carefully read the Plan and this Agreement.


Description of the Performance Share Units and Dividend Equivalent Rights


Each PSU represents a right to receive one Share for each PSU that vests,
provided you comply with the terms of this Agreement and the Plan. However, you
will forfeit any rights to the PSUs and the underlying Shares (i.e., no Shares
will be transferred to you) to the extent the PSUs do not vest or you do not
comply with the terms of this Agreement and the Plan.


For each PSU granted under this Agreement you have been granted one DER. Each
DER represents the right to receive the equivalent of all of the cash dividends
that would be payable with respect to the Shares underlying the PSUs to which
the DERs relate. Such cash dividends shall accrue without interest and shall
vest and be paid in cash when the PSUs vest, or shall be forfeited if the PSUs
and underlying Shares are forfeited.


Vesting of the Performance Share Units


Subject to the terms and provisions of this Agreement and the Plan, if you are
continuously employed by the Company or an Affiliate from the Grant Date through
the applicable event(s) described below, which occur after the Grant Date and
during your continuous employment, then your PSUs shall vest (if at all) and the
underlying Shares shall be transferred to you as indicated below:


A.
If, on or after the Grant Date but before the earlier of the Outside Date or
your Termination of Employment or Service, the Fair Market Value for the Shares
on each trading day2 during any consecutive twenty (20) trading days (“Measured
Period Trading Price”) equals or exceeds the Share price performance goal below
(each, a “Share Price Performance Goal”), then the corresponding PSUs will be
deemed vested at 8:00 a.m. Eastern Time on the first trading day following the
applicable twenty (20) trading day period and the associated underlying Shares
will be transferred to you subject to the transfer restrictions described below:



Share Price
Performance Goals


 
Number of PSUs Vesting if the Measured Period Trading Price equals or exceeds
the corresponding Share Price Performance Goal


 
 
 
 







1 Denotes the number of Shares underlying this Award of PSUs.
2 As determined by the New York Stock Exchange or, if the Shares are not traded
on the New York Stock Exchange, such other national securities exchange or
market that then regulates the Shares.



--------------------------------------------------------------------------------




B.
In the event that a Share Price Performance Goal is satisfied before the first
anniversary of the Grant Date, except as set forth in Section E. below, the
Shares will only vest to the extent that you are continuously employed between
the Grant Date and such first anniversary of the Grant Date.



C.
If you die or become Disabled before the Outside Date, all of the Shares issued
in connection with PSUs that had vested prior to the date of your death or
Disability shall become freely transferable and all unvested PSUs shall be
forfeited.



D.
If you Retire before the Outside Date, all of the Shares issued in connection
with PSUs that had vested prior to the date of your Retirement shall remain
subject to the transfer restrictions described below and all unvested PSUs shall
be forfeited. For purposes of this section, Retirement shall be deemed to have
occurred upon your Termination of Employment or Service if you have: (1)
attained the age of 55 years or older; (2) completed at least five years of
employment with or service to the Company or its Affiliates; (3) submitted a
written request, in a form satisfactory to the Company, to the Compensation
Committee or the Company’s human resources department requesting retirement
under the terms of this Agreement; and (4) had such written request approved in
writing by a member of the Compensation Committee or an authorized officer of
the Company.



E.
If a Change in Control occurs before the Outside Date, then all PSUs subject to
this Award Agreement that have not vested prior to the date of the Change in
Control shall vest upon the date of such Change in Control and all Shares that
had been issued in connection with vested PSUs shall become freely transferable.



F.
If your employment is terminated for any other reason other than C., D., or E,
all of the Shares issued in connection with PSUs that had vested prior to the
date of your termination shall remain subject to the transfer restrictions
described below and all unvested PSUs shall be forfeited.



Transfer Restrictions


No portion of the PSUs that have not vested may be sold, transferred, assigned,
pledged, encumbered or otherwise disposed of by you in any way (including a
transfer by operation of law). Until the Outside Date, except as set forth
above, any Shares issued in connection with a vested PSU may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or by the laws of descent and distribution. Any attempt by you to make any
such sale, transfer, assignment, pledge, encumbrance or other disposition of any
PSUs or Shares subject to the transfer restrictions described in this paragraph
shall be null and void and of no effect.


Rights in the Performance Share Units


Subject to the Company’s insider trading policies, the transfer restrictions
described above, and applicable laws and regulations, after any underlying
Shares are delivered to you in respect of vested PSUs, you shall be free to deal
with and dispose of such underlying Shares. You have no rights in the Shares
underlying unvested PSUs. You shall have none of the rights of a shareholder
(including, without limitation, the right to vote or receive dividends) with
respect to any Shares underlying these PSUs until such time as you become the
record holder of such Shares.


Tax Treatment of the Performance Share Units


You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your PSUs.


This brief discussion of the U.S. federal tax rules that affect your PSUs is
provided as general information (not as personal tax advice) and is based on the
Company’s understanding of U.S. federal income tax laws and regulations in
effect as of the Grant Date. Article 22 of the Plan further describes the manner
in which withholding may occur.


You are not required to pay income taxes on your PSUs on the Grant Date.
However, you will be required to pay income taxes (at ordinary income tax rates)
when, if and to the extent your PSUs and related DERs vest. The amount


2

--------------------------------------------------------------------------------




of ordinary income you will recognize is the value of the Shares and the cash
value accrued under the DERs when the PSUs and related DERs vested. Also, the
Company is required to withhold taxes on this same amount.


Unless you elect otherwise as permitted by this paragraph, you shall be deemed
to have elected to have the Company withhold a number of Shares that would
satisfy the minimum statutory total tax (but no more than such minimum) that
could be imposed on the transaction. You may elect to allow the Company to
withhold a higher withholding, provided that such higher amount would not have a
negative accounting impact on the Company or to pay the applicable tax
withholding and retain your Shares. If you wish to make the withholding election
permitted by this paragraph, you must give notice to the Company in the manner
then prescribed by the Company. All such elections by you shall be irrevocable,
made by you in a manner approved by the Committee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate. For purposes of clarity, this withholding shall be permitted even
if the Shares remain subject to the transfer restrictions described above as of
the applicable vesting date.


Any appreciation of Shares you receive from vested PSUs may be eligible to be
taxed at capital gains rates when you sell the Shares. If PSUs do not vest, the
unvested PSUs and related DERs will expire and no taxes will be due.


This Award is intended to comply with the applicable requirements of Code
Section 409A and shall be administered in accordance with Code Section 409A.
Refer to Section 24.13 of the Plan for more information on compliance with Code
Section 409A, including the applicability of a six (6) month delay on the
settlement of the PSUs for “specified employees,” within the meaning of Code
Section 409A.


General Terms and Conditions


Nothing contained in this Agreement obligates the Company or a subsidiary to
continue to employ you in any capacity whatsoever or prohibits or restricts the
Company or a subsidiary from terminating your employment at any time or for any
reason whatsoever; and this Agreement does not in any way affect any employment
agreement that you may have with the Company.


This Agreement shall be governed by and construed in accordance with the
internal laws, and not the laws of conflicts of laws, of the State of Ohio.


If any provision of this Agreement is adjudged to be unenforceable or invalid,
then such unenforceable or invalid provision shall not effect the enforceability
or validity of the remaining provisions of this Agreement, and the Company and
you agree to replace such unenforceable or invalid provision with an enforceable
and valid arrangement which in its economic effect shall be as close as possible
to the unenforceable or invalid provision.


You represent and warrant to the Company that you have the full legal power,
authority and capacity to enter into this Agreement and to perform your
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors’ rights generally and to general principles of equity. The
Company represents and warrants to you that it has the full legal power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors’ rights generally and to general principles of equity.



Acceptance


By accepting these PSUs, you acknowledge receipt of a copy of the Plan, as in
effect on the Grant Date, and agree that these PSUs are granted under and are
subject to the terms and conditions described in this Agreement and in the Plan.
You further agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any issues arising under this Agreement or
the Plan. You also represent and warrant to the Company that you are aware of
and agree to be bound by the Company’s insider trading policies and the
applicable laws and regulations relating to the receipt, ownership and transfer
of the Company’s securities.




3

--------------------------------------------------------------------------------





 
 
BIG LOTS, INC.
 
 
 
 
 
 
 
 
 
 
 
By: ______________________
 
 
 
Chair, Compensation Committee
 
 
 
Date: ______________________
 
 
 
 
 







4